Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Raphael Woodberry appeals the district court’s order denying his motion for specific performance of the plea agreement in his underlying criminal conviction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Woodberry, No. 4:02-cr-00040-TLW-1 (D.S.C. Jan. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.